Order entered November 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00191-CV

               FIELDALE FARMS CORPORATION AND
             OZARK MOUNTAIN POULTRY, INC., Appellants

                                          V.

                   SOMMA FOOD GROUP, LLC AND
               HOUSE OF RAEFORD FARMS, INC., Appellees

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-17-00698

                                     ORDER
      Before the court is Appellee House of Raeford Farms, Inc.’s “Motion to
Postpone Oral Argument Pending Bill of Review Proceeding and, in the
Alternative, Enlarge Oral Argument Time.” The certificate of conference recites
that the motion to postpone is opposed.
      We ORDER the parties opposing the motion to file response(s), if any, on
or before MONDAY, NOVEMBER 29, 2021.


                                               /s/   LESLIE OSBORNE
                                                     JUSTICE